Exhibit 10.1

 

Asset Purchase Agreement

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of the 3rd day
of March, 2018, by and between Earth Born, Inc., a California corporation
(“Earth Born California”), Earth Born, Inc., a Delaware corporation (“Earth Born
Delaware”), Irie Living, a California nonprofit mutual benefit corporation
(“Irie”), and Genesis Media Works, LLC, a Utah limited liability company doing
business as “Terra’s Way,” “Irie Hemp Company,” “Earth Born Botanicals,” and
“Santa Cruz Hemp Company” (“Genesis” and together with Earth Born California,
Earth Born Delaware, and Irie the “Sellers”), and Leafceuticals Inc (the
“Buyer”), a Nevada corporation and the wholly owned subsidiary of Freedom Leaf
Inc., a Nevada corporation (“FRLF”).

 

R e c i t a l s

 

A.       Sellers own and operate businesses related to CBD botanicals and
related nutraceutical products more specifically described on Schedule 1.1
hereto (each business a “Business” and collectively the “Businesses”).

 

B.       Subject to the terms and conditions of this Agreement, Sellers are
willing to sell to Buyer, and Buyer is willing to purchase from Sellers, all of
their assets relating to the Businesses as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the benefits to be derived
hereunder and the mutual promises contained herein, the parties hereby agree as
follows:

 

A g r e e m e n t

 

Article I

 

Purchase and Sale of Assets and Certain Related Transactions

 

1.1       Purchase and Sale. At the Closing (as defined in Section 3.1 below),
Sellers will sell to Buyer, and Buyer will purchase from Sellers, upon the terms
and subject to the conditions set forth in this Agreement, all of the assets
(except those described in Schedule 1.2) associated with and/or required to
operate the Businesses, including, without limitation, the following assets:

 

(a)       All of Sellers’ cash, money market accounts, prepaid expenses, and
other cash equivalents of Seller as of the Closing (the “Cash and Cash
Equivalents”);

 

(b)       All of Seller’s equipment, inventory, and office supplies as of the
Closing (the “Equipment, Inventory and Supplies”);

 

(c)       All of Seller’s accounts and account receivables as of and after the
Closing (the “Receivables”);

 

(d)       All of Seller’s rights in and to the trade names “Terra’s Way,” “Irie
Hemp Company,” “Earth Born Botanicals,” “Santa Cruz Hemp Company,” “Earth Born,”
“Prana Hemp,” “Nirvana Hemp,” “Irie Journal,” “Irie Medicinals,” “Irie Living,”
“Irie CBD,” “Irie Medicinals,” and “Santa Cruz Botanicals” (the “Trade Names”);
and

 

(e)       All other intangible assets associated with the Business, including
the assets described on Schedule 1, and the proprietary rights, phone numbers,
trade secrets, domain names, business records, customer relationships, contracts
and goodwill relating to the Business (the “Intangible Assets”);

 

(the Cash and Cash Equivalents, Equipment, Inventory and Supplies, Receivables,
Trade Name and Intangible Assets are also referred to herein collectively as the
“Assets”).

 

 

 



 1 

 

 

1.2       Excluded Assets. Notwithstanding the foregoing, the items set forth on
Schedule 1.2 hereto are specifically excluded from the definition of Assets.

 

1.3       Seller’s Debts, Liabilities and Obligations. Except as specifically
set forth on Schedule 1.3 hereto, the parties hereby acknowledge and agree that
all debts, claims, obligations and liabilities whatsoever of Sellers shall be
the sole responsibility of Sellers, and that Buyer is not assuming, and shall
not be obligated or deemed to assume, any debt, claim or liability of Sellers or
any debt, claim or liability associated with the Businesses or the Assets except
as expressly set forth on Schedule 1.3.

 

ARTICLE II

 

PURCHASE PRICE

 

2.1       Purchase Price.

 

(a)             The aggregate purchase price (the “Purchase Price”) for the
Assets shall be $2,200,000, subject to adjustment as provided in Section 2.4. Of
the Purchase Price, $1,800,000 (the “FRLF Stock Value”) shall be paid by Buyer’s
delivery of 7,826,087 restricted shares of common stock of FRLF (the “FRLF
Stock”), and the balance shall be paid in cash. Sellers will have full voting
and distribution rights according to the ByLaws of the Buyer as Common Stock
holders. At closing, Sellers will be required to sign agreements that requires
the Sellers to only sell stock based on a percentage of the previous weeks stock
sales volume as listed with OTC Markets and at a stock price that is no greater
than 2% (two percent) less than the previous days closing price as listed with
OTC Markets.

 

(b)             Upon full execution hereof, Buyer shall deliver 1,250,000 shares
of the FRLF Stock (the “Deposit Shares”) to Escrow Agent (as defined below) as
contemplated by Section 2.5 below

 

(c)             At the Closing (defined below), Buyer shall deliver to Sellers
an amount (such amount, the “Closing Cash”) in cash equal to the Purchase Price
minus the FRLF Stock Value.

 

(d)             At the Closing, Buyer shall deliver (i) the Closing Cash by wire
transfer of immediately available funds to the account(s) of Sellers as directed
by Karen Lane (“Sellers’ Representative”), (ii) 6,576,087 shares of the FRLF
Stock (the “Initial FRLF Stock”) to Sellers or their assignees as directed by
Sellers’ Representative. The Closing Cash and the Initial FRLF Stock shall be
allocated by the Sellers among the Sellers, Buyer shall follow the directions of
Sellers’ Representative as described herein, and Buyer shall not be liable for
any dispute among the Sellers for such allocation.

 

2.2       Closing Costs. Each party shall bear its own closing costs, including
without limitation attorneys’ and accountants’ fees and costs, where applicable.
Without limiting the generality of the foregoing, Sellers shall be solely
responsible for any brokerage fees or sales commissions incurred by Sellers in
connection with the transactions contemplated by this Agreement.

 

2.3       Allocation of Purchase Price. The unadjusted Purchase Price shall be
allocated among the Assets as follows for tax and accounting purposes (and any
adjustments to the Purchase Price pursuant to Section 2.4 shall be allocated
among the Assets pursuant to the following ratios):

 



Cash and Cash Equivalents  $30,000  Equipment  $25,000  Inventory & Supplies 
$45,000  Receivables  $59,814  Trade Names  $0  Intangible Assets  $2,040,186 





 



Portion of Intangible Assets comprising

IRIE Company’s Intangible Assets

  $840,186.00 

Portion of Intangible Assets comprising

Trevor Hill’s Personal Goodwill

  $400,000.00 

Portion of Intangible Assets comprsing

Ricky Potts' Personal Goodwill

  $400,000.00 

Portion of Intangible Assets comprising

Karen Lane's Personal Goodwill

  $400,000.00 

 

 

 

 



 2 

 

 

2.4       Purchase Price Adjustments.

 

(a)        Certain Definitions.

 

“Actual Pre-Closing Revenues” shall mean the aggregate revenues of all of the
Sellers for the 12-month period ending December 31, 2017, determined in
accordance with United States generally accepted accounting principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors in effect from time to time.

 

“Estimated Pre-Closing Revenues” means $1,600,000.

 

“Actual Post-Closing Average Monthly Revenues” shall mean the aggregate average
monthly revenues resulting from all of the Assets for the first full 3 months
immediately following Closing, determined in accordance with United States
generally accepted accounting principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors in effect from time to time.

 

“Estimated Post-Closing Average Monthly Revenues” means $120,000/month.

 

(b)       Within 60 days following the Closing, or as soon thereafter as
reasonably practicable, Buyer shall prepare and deliver, or cause to be prepared
and delivered, to the Sellers a statement (the “Pre-Closing Revenue Statement”)
setting forth the Actual Pre-Closing Revenues. If the Actual Pre-Closing
Revenues are less than the Estimated Pre-Closing Revenues (such difference the
“Pre-Closing Revenue Deficiency”) by more than 5%, Sellers shall pay to Buyer as
an adjustment to the Purchase Price an amount equal to 1.5 multiplied by the
amount of the Pre-Closing Revenue Deficiency (the “Pre-Closing Revenue Purchase
Price Adjustment”). Such Pre-Closing Revenue Purchase Price Adjustment (or the
maximum portion thereof) shall first be deemed paid out of the Escrow Account by
Escrow Agent’s delivery to FRLF of a number of the Deposit Shares in the Escrow
Account equal to the Pre-Closing Revenue Purchase Price Adjustment divided by
$0.23/share, and the Buyer and Sellers’ Representative shall promptly execute a
joint instruction to the Escrow Agent directing the Escrow Agent to deliver such
shares to FRLF (along with duly executed stock powers sufficient to reissue the
shares to FRLF). If such shares are not sufficient to pay the Pre-Closing
Revenue Purchase Price Adjustment, Sellers shall pay Buyer any Pre-Closing
Revenue Purchase Price Adjustment balance in cash. Any payment required under
this Section 2.4 (b) shall be paid by the obligated party or parties, as
applicable, within 30 days of the final determination of Actual Pre-Closing
Revenues in accordance with Section 2.4(c) below.

 

(c)       Unless Sellers’ Representative, within 30 days after receipt of the
Pre-Closing Revenue Statement, delivers to Buyer a notice objecting thereto and
specifying in reasonable detail the basis for such objection and the amount in
dispute, such Pre-Closing Revenue Statement shall be considered accepted, final
and binding upon the parties. In the event Sellers’ Representative, within such
30-day period, delivers notice objecting to Buyer’s calculations pursuant to
Section 2.4(b) above, then Buyer shall cause its accountants, and Sellers’
Representative shall cause Sellers’ accountants, to use their best efforts for
30 days after delivery of Sellers’ Representative’s objection notice to agree
upon the adjustment amounts. Upon the expiration of such 30-day period, any
party may submit in writing for resolution to FRLF’s independent auditor at such
time (the “Independent Accountants”) any dispute with respect to the computation
of the adjustment amount which has not been resolved. As promptly as
practicable, but in no event later than 30 days after such submission, the
parties shall cause their respective accountants to deliver to the Independent
Accountants written submissions in support of their respective positions
regarding such dispute and shall direct the Independent Accountants to resolve
such dispute based solely on such written submissions without any independent
investigation of the Sellers’ books and records. The decision of the Independent
Accountants with respect to the computation of the adjustment amounts shall be
final and binding on each of the parties hereto. The costs of the Independent
Accountants with respect to the computation of the adjustment amount shall be
shared equally between the parties, except that if the Independent Accountants
resolve certain disputed items in favor of one party and certain disputed items
in favor of the other party, the Independent Accountants may designate the party
in whose favor the greater amount of disputed items (measured in dollars awarded
that party) as the prevailing party and direct the other party to pay a greater
portion of the fees and costs.

 

 

 



 3 

 

 

(d)       Within 30 days following the close of the first 3 full months
following Closing, or as soon thereafter as reasonably practicable, Buyer shall
prepare and deliver, or cause to be prepared and delivered, to the Sellers a
statement (the “Post-Closing Revenue Statement”) setting forth the Actual
Post-Closing Average Monthly Revenues. If the Actual Post-Closing Average
Monthly Revenues are less than the Estimated Post-Closing Average Monthly
Revenues (such difference the “Post-Closing Revenue Deficiency”), Sellers shall
pay to Buyer as an adjustment to the Purchase Price an amount equal to 10
multiplied by the amount of the Post-Closing Revenue Deficiency (the
“Post-Closing Revenue Purchase Price Adjustment”). Such Post-Closing Revenue
Purchase Price Adjustment (or the maximum portion thereof) shall first be deemed
paid out of the Escrow Account by Escrow Agent’s delivery to FRLF of a number of
the Deposit Shares in the Escrow Account equal to the Post-Closing Revenue
Purchase Price Adjustment divided by $0.23/share, and the Buyer and Sellers’
Representative shall promptly execute a joint instruction to the Escrow Agent
directing the Escrow Agent to deliver such shares to FRLF (along with duly
executed stock powers sufficient to reissue the shares to FRLF). If such shares
are not sufficient to pay the Post-Closing Revenue Purchase Price Adjustment,
Sellers shall pay Buyer any Post-Closing Revenue Purchase Price Adjustment
balance in cash. Any payment required under this Section 2.4(d) shall be paid by
the obligated party or parties, as applicable, within 30 days of the final
determination of Actual Post-Closing Average Monthly Revenues in accordance with
Section 2.4(e) below.

 

(e)       Unless Sellers’ Representative, within 30 days after receipt of the
Post-Closing Revenue Statement, delivers to Buyer a notice objecting thereto and
specifying in reasonable detail the basis for such objection and the amount in
dispute, such Post-Closing Revenue Statement shall be considered accepted, final
and binding upon the parties. In the event Sellers’ Representative, within such
30-day period, delivers notice objecting to Buyer’s calculations pursuant to
Section 2.4(d) above, then Buyer shall cause its accountants, and Sellers’
Representative shall cause Sellers’ accountants, to use their best efforts for
30 days after delivery of Sellers’ Representative’s objection notice to agree
upon the adjustment amounts. Upon the expiration of such 30-day period, any
party may submit in writing for resolution to the Independent Accountants any
dispute with respect to the computation of the adjustment amount which has not
been resolved. As promptly as practicable, but in no event later than 30 days
after such submission, the parties shall cause their respective accountants to
deliver to the Independent Accountants written submissions in support of their
respective positions regarding such dispute and shall direct the Independent
Accountants to resolve such dispute based solely on such written submissions
without any independent investigation of the Sellers’ books and records. The
decision of the Independent Accountants with respect to the computation of the
adjustment amounts shall be final and binding on each of the parties hereto. The
costs of the Independent Accountants with respect to the computation of the
adjustment amount shall be shared equally between the parties, except that if
the Independent Accountants resolve certain disputed items in favor of one party
and certain disputed items in favor of the other party, the Independent
Accountants may designate the party in whose favor the greater amount of
disputed items (measured in dollars awarded that party) as the prevailing party
and direct the other party to pay a greater portion of the fees and costs.

 

(f) Inapplicability of Section 2.4 to Trevor Hill. None of the provisions of
Section 2.4 including all subsections (a) through (e) shall apply to Trevor Hill
or his portion of the Deposit Shares held in Escrow. Trevor Hill cannot be held
liable for any portion of a determined Pre-Closing Revenue Deficiency
or Post-Closing Revenue Deficiency. This subsection has no effect on Trevor
Hill’s portion of the Deposit Shares held in Escrow for purposes listed under
section 2.5.

 



2.5       Escrow. As partial security against (i) termination of this Agreement
by Buyer pursuant to Section 9.5 below, (ii) any indemnification claims by the
Buyer pursuant to Section 6.7 of this Agreement, (iii) any Pre-Closing Revenue
Deficiency, and/or (iv) any Post-Closing Revenue Deficiency, upon full execution
hereof, Buyer shall deposit the Deposit Shares in an escrow account (the “Escrow
Account”) to be established with Globex Transfer LLC (the “Escrow Agent”). The
Deposit Shares shall be held by the Escrow Agent pursuant to the terms and
conditions of an Escrow Agreement in the form attached hereto as Exhibit C (the
“Escrow Agreement”). Subject to Section 2.5(a) and 2.5(b) below, (i) promptly
following completion of FRLF’s audit of the Assets by its auditor, the Buyer and
the Sellers shall execute a joint instruction to the Escrow Agent directing the
Escrow Agent to deliver a 50% portion of the Deposit Shares remaining in the
Escrow Account at such time to the Sellers’ Representative on behalf of the
Sellers, and (ii) promptly following 4 months subsequent to the Closing unless
there is a disagreement between the Buyer and the Sellers, the Buyer and the
Sellers shall execute a joint instruction to the Escrow Agent directing the
Escrow Agent to deliver any portion of the Deposit Shares remaining in the
Escrow Account at such time to the Sellers’ Representative on behalf of the
Sellers. The scheduled distribution dates in this Section 2.5 shall each be
referred to as a “Release Date”.

 

 

 



 4 

 

 

(a)       In the event that, prior to 5 months subsequent to the Closing, the
Sellers shall be obligated to pay any amounts due to the Buyer under (i) any
settlement agreement between the parties, or (ii) any judgment or order from a
court of competent jurisdiction (which judgment or order is final and either
non-appealable or the deadline to make appeal therefrom shall have passed), in
either case, regarding any claims for Losses made by the Buyer pursuant to
Section 6.7 of this Agreement, then the Buyer and the Sellers shall promptly
execute a joint instruction to the Escrow Agent directing the Escrow Agent to
deliver a number of the Deposit Shares remaining in the Escrow Account to FRLF
equal to such amounts divided by $0.23/share (along with duly executed stock
powers sufficient to reissue the shares to FRLF), and the remaining balance of
Deposit Shares held, if any, pursuant to the Escrow Agreement shall be retained
in accordance with the terms of this Section 2.5 and the Escrow Agreement.

 

(b)       In the event that the Buyer shall have made claim(s) for Losses
pursuant to Section 6.7 of this Agreement and such indemnification claim(s)
remain outstanding as of a Release Date, then the Deposit Shares scheduled to be
released to the Stockholders on such Release Date shall only be delivered to the
Stockholders to the extent that the amount of such indemnification claim(s) (the
“Claim Amount”), is less than the amount of Deposit Shares that would be held
pursuant to the Escrow Agreement after giving effect to such scheduled release
multiplied by $0.23/share, in which case, (i) promptly following the Release
Date, the Buyer and the Sellers shall execute a joint instruction to the Escrow
Agent directing the Escrow Agent to deliver to Sellers an amount of the Deposit
Shares equal to the amount of Deposit Shares scheduled to be released to the
Sellers on such Release Date, subject to any reduction needed to ensure that the
amount of the Deposit Shares that would be held pursuant to the Escrow Agreement
after giving effect to such release equal the Claim Amount divided by
$0.23/share, (ii) the Buyer and the Stockholders shall execute any required
amendments to the Escrow Agreement in order to extend the period of the Escrow
Agreement, and (iii) the portion of the Deposit Shares then held pursuant to the
Escrow Agreement equal to the Claim Amount divided by $0.23/share shall remain
held in escrow pending the resolution of such indemnification claim. Upon
resolution of such outstanding indemnification claim(s), either by mutual
agreement of the parties or pursuant to a judgment or order from a court of
competent jurisdiction (which judgment or order is final and either
non-appealable or the deadline to make appeal therefrom shall have passed), the
Buyer and the Sellers shall promptly execute a joint instruction to the Escrow
Agent directing the amount of Deposit Shares then held pursuant to the Escrow
Agreement to be delivered to (i) Buyer for any amounts which Buyer is entitled
to receive as a result of the resolution of such outstanding indemnification
claims(s), and (ii) the Sellers for the amount, if any, by which a prior release
was reduced to ensure that the amount of Deposit Shares that would continue to
be held pursuant to the Escrow Agreement were equal to the Claim Amount divided
by $0.23/share and, if subsequent to 4 months following the Closing Date, any
remaining balance pursuant to the Escrow Agreement.

 

(c)       With respect to the Sellers’ obligations to indemnify for Losses
pursuant to Section 6.7 of this Agreement, the Buyer shall make demand for
payment under the Escrow Agreement prior to instituting any proceedings or
taking any other action against the Sellers, unless the failure to institute
proceedings or take such other action shall prejudice the Buyer’s ability to
make such indemnification claim, and any amounts owed to Buyer pursuant to
Section 6.7 of this Agreement, after application of this Section 2.5, shall be
paid to Buyer in cash.

 



ARTICLE III

 

CLOSING

 

3.1       Closing Date. The closing of the transactions contemplated herein
shall occur on or before April 15, 2018 (the “Closing”). Such date may change by
mutual agreement of the Parties.

 

3.2       Additional Closing Deliveries by Buyer to Seller. At the Closing,
Buyer shall deliver, or cause to be delivered to Sellers, in addition to the
Closing Cash and the Initial FRLF Stock, the following, each in form and
substance reasonably satisfactory to Sellers:

 

(a)       A certificate, executed by Buyer, dated as of the Closing, certifying
that the conditions specified in Section 7.3 have been fulfilled; and

 

(c)       Buyer’s employment contracts with Karen Lane and Ricky Potts in a form
satisfactory to those parties and Buyer and executed by Buyer.

 

 

 



 5 

 

 

3.3       Closing Deliveries by Seller to Buyer. At the Closing, each of Sellers
shall deliver, or cause to be delivered, to Buyer the following, each in form
and substance reasonably satisfactory to Buyer:

 

(a)       An Assignment and Bill of Sale in the form attached hereto as Exhibit
A;

 

(b)       An Assignment of Intangible Assets in the form attached hereto as
Exhibit B;

 

(c)       Buyer’s employment contracts with Karen Lane and Ricky Potts in a form
satisfactory to those parties and Buyer and executed by Ms. Lane and Mr. Potts;

 

(d)       Any other documentation reasonably required to fully vest title to the
Assets in Buyer; and

 

(e)       A certificate, executed by Seller, dated as of the Closing, certifying
that the conditions specified in Section 7.2 have been fulfilled.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Each of Sellers hereby represents and warrants to Buyer that the following
statements are correct and complete in all material respects as of the date
hereof and as of Closing, which representations and warranties shall survive
Closing:

 

4.1       Organization. Seller is duly organized, validly existing and in good
standing under the laws of the state of its incorporation or organization.

 



4.2       Authorization. Seller has all necessary power and authority to execute
and deliver this Agreement and the documents and agreements contemplated hereby,
to consummate the transactions contemplated hereby and thereby, and to perform
its obligations hereunder and thereunder. This Agreement has been duly and
validly approved by all necessary action on the part of Seller, has been duly
executed and delivered by Seller and constitutes a valid and binding obligation
of Seller, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditor’s rights generally or by equitable principles (whether
considered in an action at law or in equity) and other customary limitations on
enforceability.

 

4.3       Title to Assets. Seller has and will convey to Buyer good and
marketable title to all its Assets that it is transferring hereunder, free and
clear of any security interest, claim, lien or encumbrance.

 

4.4       Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.5       Financial Records. Any and all financial records that Seller has shown
to Buyer regarding the Business present fairly in all material respects the
financial condition and results of operations of the Business at and for the
periods therein specified.

 

4.6       Legal Proceedings. There are no claims, actions, suits or proceedings
or arbitrations, either administrative or judicial, pending, or, to the
knowledge of Seller, overtly threatened against or affecting the Business,
Seller, or its Assets, or Seller’s ability to consummate the transactions
contemplated herein, at law or in equity or otherwise, before or by any court or
governmental agency or body, domestic or foreign, or before an arbitrator of any
kind.

 

4.7       Taxes. Seller has, in respect of its Business, filed all tax returns
that are required to be filed and has paid all taxes that have become due
pursuant to such tax returns or pursuant to any assessment that has become
payable or for which Buyer may otherwise have any transferee liability. All
monies required to be withheld by Seller from employees of its Business for
income taxes and social security and other payroll taxes have been collected or
withheld, and either paid to the respective governmental bodies or set aside in
accounts for such purpose.

 

 

 



 6 

 

 

4.8       Trademarks. No royalty is payable to any person as a result of, or
with respect to, the use of any trademarks, trade names or other intellectual
property to the best of Seller’s knowledge. The operation of Seller’s Business
as currently conducted does not infringe, misappropriate or conflict with any
intellectual property right or other legally protectable right of another
person. Seller has not received any notice of any claim by another person
contesting the validity, enforceability, use or ownership of any of its
trademarks or trade names.

 

4.9       Disclosure. There are no material facts relating to Seller’s Business
or its Assets that have not been disclosed to Buyer, and Buyer has undertaken
all reasonable due diligence.

 

4.10       No Untrue Statement. To the knowledge of Seller, none of the
representations and warranties in this Article IV or made by Seller elsewhere in
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary, in light of the circumstances under which it was
made, in order to make any such representation not misleading in any material
respect.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

5.1       Organization. Buyer is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Nevada.

 



5.2       Authorization. Buyer has all necessary company power and authority to
execute and deliver this Agreement and the documents and agreements contemplated
hereby, to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder. This Agreement has been duly
and validly approved by all necessary company action on the part of Buyer, has
been duly executed and delivered by Buyer and constitutes a valid and binding
obligation of Buyer, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditor’s rights generally or by equitable principles
(whether considered in an action at law or in equity) and other customary
limitations on enforceability.

 

5.3       Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

5.4       No Untrue Statement. To the knowledge of Buyer, none of the
representations and warranties in this Article V or made by Buyer elsewhere in
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary, in light of the circumstances under which it was
made, in order to make any such representation not misleading in any material
respect.

 

ARTICLE VI

 

COVENANTS

 

6.1       Conduct of Business. Prior to the Closing, except as otherwise
required by applicable law or as consented to in writing by the parties, each of
Sellers shall conduct its Business in the ordinary course of business. Prior to
the Closing, each of Sellers shall use all reasonable efforts to (1) preserve
the possession and control of all of its Assets and its Business; (2) to
preserve the good will of suppliers, customers, staff and employees of its
Business and others having business relations with Seller; and (3) keep and
preserve its Business as existing on the date of this Agreement.

 

6.2       Commercially Reasonable Efforts. Subject to the terms and conditions
set forth in this Agreement, each of Sellers and Buyer shall use commercially
reasonable efforts (subject to, and in accordance with, applicable law) to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties hereto in doing, all things necessary,
proper or advisable under applicable laws to consummate, and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, and no party hereto shall take or cause to be taken any action which
would reasonably be expected to prevent, impede or delay the consummation of the
transactions contemplated by this Agreement.

 

 

 



 7 

 

 

6.3       Discussions with Other Buyers. Between the date hereof and the
Closing, each of Seller covenants that it shall not enter into any discussions
with third parties concerning or otherwise soliciting offers from third parties
for the sale of the Assets, or any individual Assets or any combination of
Assets constituting less than all of the Assets.

 



6.4       Further Assurances. Each party shall cooperate in good faith with the
other and shall take all appropriate action and execute any documents,
instruments, assignments, assumptions or conveyances of any kind which may
reasonably be necessary or advisable to carry out any of the transactions
contemplated hereunder, including without limitation any vehicle registrations.
The parties shall cooperate in providing such information as may be necessary to
be in compliance with relevant sections of the Internal Revenue Code.

 

6.5       Risk of Loss. Until Closing, all risk of loss or damage to the Assets
shall be borne by Sellers, and thereafter shall be borne by Buyer.

 

6.6       Delivery & Bank Accounts. Sellers shall deliver possession of all
Assets to Buyer at Closing. Sellers shall add a person designated by Buyer as a
signer on each of Seller’s bank accounts (as listed by name and address of
banking institution, account name and account and routing numbers on Schedule
6.6 attached hereto), which person is hereby authorized by Seller to immediately
transfer all cash Receivables deposited into such accounts to Buyer.

 



6.7       Indemnification. Sellers will not have any obligation to indemnify
Buyer with respect to any loss until Buyer shall have suffered aggregate losses
relating thereto in excess of $500, at which point each Seller will be obligated
to indemnify Buyer for the amount of such losses in excess of $500.

 

(a)           Indemnification by Sellers. Each Seller shall defend, indemnify
and hold harmless Buyer and each of Buyer’s officers, directors, members,
shareholders, employees, counsel, agents, and their respective successors and
assigns (collectively, the “Buyer Indemnitees”) from and against, and shall
reimburse the Buyer Indemnitees for, each and every any loss, damage, injury,
harm, detriment, decline in value, liability, claim, demand, cost of any legal
proceeding, settlement, judgment, award, fine, penalty, tax, fee, charge, cost
or expense (including, without limitation, costs associated with avoiding any of
the foregoing, and the fees, disbursements and expenses of attorneys,
accountants and other professional advisors) (“Loss”) incurred by any Buyer
Indemnitee, directly or indirectly, arising out of or in connection with: (i)
any material inaccuracy in any representation or warranty of such Seller
hereunder; (ii) any material breach or nonfulfillment of any covenant, agreement
or other obligation of such Seller under this Agreement or any related
documents; (iii) any liability or similar claim caused by the actions of such
Seller arising from the operations of its Business prior to Closing; or (iv) any
debt, liability, or other obligation of such Seller owing to the actions or
responsibility of such Seller arising (or relating to the period) prior to
Closing.

 

(b)           Indemnification by Buyer. Buyer shall defend, indemnify and hold
harmless Sellers and each of Sellers’ officers, directors, shareholders,
employees, counsel, agents, and their respective successors and assigns
(collectively, the “Seller Indemnitees”) from and against, and shall reimburse
the Seller Indemnitees for, each and every Loss incurred by any Seller
Indemnitee, directly or indirectly, arising out of or in connection with: (i)
any material inaccuracy in any representation or warranty of Buyer hereunder;
(ii) any material breach or nonfulfillment of any covenant, agreement or other
obligation of Buyer under this Agreement or any related documents; (iii) any
liability or similar claim arising from the business operations of the Business
after Closing.

 

(c)           Indemnification Procedure. If any legal proceeding or other claim
for payment or compensation shall be brought or asserted against a party
entitled to indemnification (or any successor thereto) pursuant to Sections
6.7(a) or (b) (each, an “Indemnitee”) in respect of which indemnity may be
sought under this Section 6.7 from an indemnifying party or any successor
thereto (each, an “Indemnitor”), the Indemnitee shall give prompt written notice
of such claim to the Indemnitor. The Indemnitee shall, reasonably and in good
faith, assist and cooperate in the defense thereof. Notwithstanding anything
herein to the contrary, the Indemnitor shall not, without the Indemnitee’s prior
written consent, settle or compromise any claim or consent to the entry of
judgment with respect thereto, but such consent shall not be unreasonably
withheld.

 

6.8       Sellers Provide Buyer Management Contracts. Prior to closing and
immediately after the executing of this Asset Purchase Agreement the Sellers
will enter into management contracts to manage the operation of Earth Born, Inc
(CA), Earth Born, Inc (DE), Irie Living (CA) and Genesis Media Works, LLC. The
Seller will receive $1.00 (One dollar) per company a month as payment for
managing said companies. Such Management responsibilities will commence within 3
business days of the execution of this Agreement.

 

 

 



 8 

 

 

ARTICLE VII

 

CONDITIONS

 

7.1       Conditions to Each Party’s Obligations under this Agreement. The
respective obligations of each party to effect the transactions contemplated by
this Agreement shall be subject to the fulfilment or waiver in writing by mutual
agreement of the parties at or prior to Closing of the following conditions:

 

(a)       None of the parties shall be subject to any decree, order or
injunction of a United States federal or state court or foreign court of
competent jurisdiction, which prohibits the consummation of the transactions
contemplated by this Agreement, and no statute, rule or regulation shall have
been enacted by any governmental authority which prohibits or makes unlawful the
consummation of the transactions contemplated by this Agreement.

 

(b)       No action, suit, investigation or proceeding before any governmental
authority seeking to prevent or prohibit the consummation of the transactions
contemplated by this Agreement shall be pending.

 



7.2       Conditions to Obligations of Seller under this Agreement. The
obligation of Sellers to effect the transactions contemplated by this Agreement
shall be subject to the fulfilment or waiver in writing by Sellers at or prior
to the Closing of the following conditions:

 

(a)       Buyer shall have performed in all material respects Buyer’s covenants
and agreements contained in this Agreement required to be performed on or prior
to the Closing.

 

(b)       The representations and warranties of Buyer contained in this
Agreement and in any document delivered in connection herewith shall be true and
correct in all respects as of the Closing.

 

(c)       Buyer shall have made or caused to be made all deliveries required by
Section 3.2 of this Agreement.

 

(d)       Buyer shall attest to its due diligence and confirm that it has had an
adequate opportunity to review all documents material to this transaction.

 

7.3       Conditions to Obligations of Buyer under this Agreement. The
obligation of Buyer to effect the transactions contemplated by this Agreement
shall be subject to the fulfilment or waiver in writing by Buyer at or prior to
the Closing of the following conditions:

 

(a)       Each of Sellers shall have performed in all material respects its
covenants and agreements contained in this Agreement required to be performed on
or prior to the Closing.

 

(b)       The representations and warranties of each of Sellers contained in
this Agreement and in any document delivered in connection herewith shall be
true and correct in all respects as of the Closing.

 

(c)       Since the date of this Agreement, there shall not have occurred and be
continuing material adverse effect to the Assets or the Businesses within any of
Sellers’ control.

 

(d)       Each of Sellers shall have made all deliveries required by Section 3.3
of this Agreement.

 

(e)       There must not have been made or threatened by any person any claim
asserting that such person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of the Assets or (b) is
entitled to all or any portion of the Purchase Price payable for the Assets.

 

(f)       Buyer shall have obtained all necessary third-party and governmental
consents, authorizations, licenses and/or permits to the sale of the Assets,
including, without limitation, all appropriate licenses or permits as determined
by Buyer in its sole discretion.

 

 

 



 9 

 

 

ARTICLE VIII

 

RESTRICTIVE COVENANTS

 

8.1       Non-Solicitation Covenants. Sellers and their principals, Karen Lane,
Ricky Potts, and Ronni Rosenfeld, each agree and promise that, except with the
express written consent of Buyer, none of them or their spouses or other
children will directly or indirectly, alone or in concert with others, for any
or no reason, do or undertake any of the following activities at any time after
the Closing for the maximum time as permitted by law:

 

(a)       solicit, divert, accept business from or otherwise take away or
interfere with any customers of the Businesses; or

 

(c)       solicit, divert or induce any of Buyer’s employees to leave Buyer’s
employment; or

 

(d)       solicit, divert or induce any of Buyer’s contractors or outside
consultants to terminate their contractual relationship with Buyer.

 



8.2       Non-Competition Covenants. Sellers and their principals, Karen Lane,
Ricky Potts, and Ronni Rosenfeld, each agree and promise that, except with the
express written consent of Buyer, none of them or their spouses or other
children will directly or indirectly, alone or in concert with others for any or
no reason, do or undertake any of the following activities for three (3) years
(or such lesser time as permitted by law) beginning effective as of Closing:
operate or conduct a Competitive Business, whether as an owner, part-owner,
affiliate, partner, agent, joint venturer, investor or in any other capacity.
“Competitive Business” refers to any CBD or hemp-related nutraceutical or
botanical business.

 

8.3       Reasonableness of Restrictions. Sellers and their principals, Karen
Lane, Ricky Potts, and Ronni Rosenfeld, each hereby represent and warrant to
Buyer that they have carefully considered the provisions of this Article VIII
and agree that the restrictions set forth, including without limitation the time
period and definition of Competitive Business, are reasonable and restrict each
of Sellers and their principals rights to compete only to the extent necessary
to protect the valid and legitimate business interests of Buyer. Sellers and
their principals, Karen Lane, Ricky Potts, and Ronni Rosenfeld, each further
represent and warrant to Buyer that they understand the legal and other
consequences of entering into the promises and agreements contained in this
Article VIII. If any restriction, including without limitation, any time
restriction, contained in this Article VIII is deemed to be unenforceable by a
court of competent jurisdiction, the parties hereto agree that such court may
modify and enforce such restrictions to the extent it determines to be
reasonable under the circumstances existing at that time.

 

8.4       Injunction. In the event of a breach or threatened breach by any of
Sellers or their principals, Karen Lane, Ricky Potts, and Ronni Rosenfeld, of
the provisions of this Article VIII, Buyer shall be entitled to an injunction
restraining such party as the case may be, from engaging in the competitive
activities proscribed by this article. The parties further agree that a
violation of such provisions will cause immediate and irreparable damage to
Buyer. Nothing contained in this Article VIII shall prohibit Buyer from also
pursuing any other remedies available at law, and no action by Buyer in pursuing
any other remedies shall constitute an election to forego other remedies.

 

8.5       Written Consent for Trevor Hill. The Buyer provides written consent
that the total limitations for Trevor Hill shall be as stated below, and
Sections 8.1, 8.2, 8.3, and 8.4 do not apply to Mr. Trevor Hill.

 

(a.) Trevor Hill will not request, induce, or attempt to induce any Client to
terminate its relationship with Irie. Client means: Wholesale accounts,
Distributors, individual Customers, and Companies currently in negotiations or
already contracted with Irie.

 

(b.) Trevor Hill will not attempt to hire, employ, or associate in business with
any person employed by Irie excepting Andy Kim.

 

8.6       Survival of Protections. The covenants and agreements contained in
this Article VIII shall survive the termination or expiration of this Agreement.

 

 

 



 10 

 

 

ARTICLE IX

 

TERMINATION

 

9.1       Termination by Mutual Consent. This Agreement may be terminated at any
time prior to the Closing by the written agreement of Sellers and Buyer.

 

9.2       Termination by Seller or Buyer. At any time prior to Closing, this
Agreement may be terminated by Sellers or Buyer, if a United States federal or
state court of competent jurisdiction or United States governmental authority
shall have issued an order, decree or ruling or taken any other action
(including the enactment of any statute, rule, regulation, decree or executive
order) permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement (the “Restraining Order”) and such
Restraining Order shall have become final and non-appealable; provided, however,
that (i) the factual basis for the Restraining Order shall not be or relate to
the breach of any representation, warranty, covenant or agreement set forth in
this Agreement by the party seeking to terminate the Agreement under this
Section and (ii) the party seeking to terminate this Agreement pursuant to this
Section shall have complied in all material respects with Section 6.2 and shall
have used its commercially reasonable efforts to remove such injunction, order
or decree.

 



9.3       Termination by Sellers. At any time prior to Closing, this Agreement
may be terminated by Sellers if (i) there has been a material breach by Buyer of
any representation, warranty, covenant or agreement set forth in this Agreement
or if any representation or warranty of Buyer shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
7.2 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within 30 days after written notice of such breach is given to
Buyer by Sellers; provided, however, that the right to terminate this Agreement
pursuant to this Section shall not be available to Sellers if any of Sellers, at
such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 7.3 shall not be satisfied.

 

9.4       Termination by Buyer for Cause. At any time prior to Closing, this
Agreement may be terminated by Buyer if (i) there has been a material breach by
any of Sellers of any representation, warranty, covenant or agreement set forth
in this Agreement or if any representation or warranty of any of Seller shall
have become untrue in any material respect, in either case such that the
conditions set forth in Section 7.3 would not be satisfied and (ii) such breach
is not curable, or, if curable, is not cured within 30 days after written notice
of such breach is given to such Seller by Buyer; provided, however, that the
right to terminate this Agreement pursuant to this Section shall not be
available to Buyer if Buyer, at such time, is in material breach of any
representation, warranty, covenant or agreement set forth in this Agreement such
that the conditions set forth in Section 7.2 shall not be satisfied.

 

9.5       Termination by Buyer without Cause. At any time prior to Closing, this
Agreement may be terminated by Buyer for any reason not covered by Sections
9.1-9.4, but in such case, the Deposit Shares shall be immediately released by
Escrow Agent to Sellers as a “break-up fee.”

 

ARTICLE X

 

MISCELLANEOUS

 

10.1       Tax and Information Returns. The parties shall reflect the
allocations of the Purchase Price set forth in Subsection 2.3 in any and all
applicable tax and information returns.

 

10.2       Confidentiality. Each Party shall use all information that it obtains
from the others pursuant to this Agreement solely for the effectuation of the
transactions contemplated by this Agreement or for other purposes consistent
with the intent of this Agreement and shall not use any of such information for
any other purpose, including, without limitation, the competitive detriment of
the other Parties. Each Party may disclose such information to its/their
respective affiliates, counsel, accountants, tax advisors and consultants as
necessary to consummate this transaction. This provision shall not prohibit the
use or disclosure of confidential information pursuant to court order or which
has otherwise become publicly available through no fault of the recipient Party.

 

10.3       Notices. All notices, requests, consents and demands shall be given
to or made upon the parties at their respective addresses set forth below, or at
such other address as a party may designate in writing delivered to the other
parties. Unless otherwise agreed in this Agreement, all notices, requests,
consents and demands shall be given or made by personal delivery with signature
required, by confirmed air courier, or by certified first class mail, return
receipt requested, postage prepaid, to the party addressed as aforesaid. If sent
by confirmed air courier, such notice shall be deemed to be given upon the
earlier to occur of the date upon which it is actually received by the addressee
as confirmed by the air courier (or if the date of such confirmed delivery is
not a business day, the next succeeding business day). If mailed, such notice
shall be deemed to be given upon the earlier to occur of the date upon which it
is actually received by the addressee or the third business day following the
date upon which it is deposited in a first-class postage-prepaid envelope in the
United States mail addressed to such address.

 

 

 



 11 

 

 



  If to Sellers: Genesis Media Works, LLC     Attn: Trevor Hill     2150 S. Main
Street #508     Salt Lake City, UT 84115           Earth Born, Inc. [a
California corporation]     Attn: Karen Lane     1220 Rosecrans #121     San
Diego, CA 92106           Earth Born, Inc. [a Delaware corporation]     Attn:
Trevor Hill     874 Walker Road, Suite C     Dover, Delaware 19904          
Irie Living     Attn: Karen Lane     1220 Rosecrans #121     San Diego, CA 92106
        If to Buyer: Leafceuticals Inc     Attn: Raymond Medeiros     3571 East
Sunset Rd.     Suite 420     Las Vegas, NV 89120

 









10.4       Assignment. Without the prior written consent of the other party, the
benefits of this Agreement may not be assigned or in any other manner
transferred and the obligations may not be delegated. Subject to the foregoing
limitation on assignment and delegation, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective personal
representatives, successors and assigns, and no other person shall have any
right, benefit or obligation hereunder.

 

10.5       Choice of Law; Venue. This Agreement shall be construed in accordance
with, and governed by, the substantive laws of, the State of Nevada, without
reference to principles governing choice or conflicts of laws. Venue for any
action hereunder shall lie exclusively in the courts of the State of Nevada
and/or the United States District Court for the District of Nevada.

 

10.6       Severability. In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision were
not contained herein; provided that the Agreement as so modified preserves the
basic intent of the parties.

 

10.7       Captions. The captions used herein are for ease of reference only and
shall not define or limit the provisions hereof.

 

 

 



 12 

 

 

10.8       Sale of Assets Only. This Agreement constitutes a sale of the Assets
only and is not a sale of any interest in or securities of Sellers. Buyer is not
assuming and shall not be responsible for the payment of any liabilities or
obligations of Sellers whatsoever, except as expressly set forth herein.

 

10.9       Enforcement. In the event of a dispute between the parties arising
under this Agreement, the party prevailing in such dispute shall be entitled to
collect such party’s costs from the other party, including without limitation
court costs and reasonable attorneys’ fees, whether such sums are expended with
or without suit, at trial or on appeal.

 

10.10       Entire Agreement; Amendments. This Agreement and the exhibits
attached hereto constitute the entire agreement between the parties hereto with
respect to the subject matter contained herein, and there are no covenants,
terms or conditions, express or implied, other than as set forth or referred to
herein. This Agreement supersedes all prior agreements between the parties
hereto relating to all or part of the subject matter herein. No representations,
oral or written, modifying or contradicting the terms of this Agreement have
been made by any party except as contained herein. This Agreement may not be
amended, modified or canceled except as provided herein or by written agreement
of the parties signed by the party against whom enforcement is sought.

 

10.11       Counterparts. Any number of counterparts of this Agreement may be
signed and delivered and each shall be considered an original and together they
shall constitute one agreement.

 

10.12       Survival. All of the covenants, representations and warranties
contained in this Agreement shall survive the Closing and shall not be merged
therein.

 

 

[signatures on following pages]

 

 

 

 

 

 

 

 

 



 13 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

SELLERS:

 

Earth Born, Inc.

(a California corporation)

 

 

/s/ Karen Lane

Name:       Karen Lane

Title:       COO

 

Earth Born, Inc.

(a Delaware corporation)

 

 

/s/ Trevor Hill

Name:       Trevor Hill

Title:       CEO

 

Irie Living

 

 

/s/ Ricky Potts

Name:       Ricky Potts

Title:       CEO

 

Genesis Media Works, LLC

 

 

/s/ Trevor Hill

Name:       Trevor Hill

Title:       Managing Member

 

BUYER:

 

Leafceuticals, Inc

 

 

/s/ Clifford Perry

Name:       Clifford Perry

Title:       President

 

 

[additional signatures on next page]

 

 

 



 14 

 

 

CONSENT AND AGREEMENT

 

The undersigned, constituting all of the shareholders, members, managers,
directors, and/or officers of each of Sellers hereby execute this Agreement for
the sole purpose of acknowledging their consent to and agreement to be bound by
the provisions of Article VIII of this Agreement individually, and to otherwise
memorialize their consent to Sellers entering into this Agreement.

 

 

Trevor Hill

 

 

/s/ Trevor Hill

Individually

 

 

Karen Lane

 

 

/s/ Karen Lane

Individually

 

 

Ricky Potts

 

 

/s/ Ricky Potts

Individually

 

 

Ronni Rosenfeld

 

 

/s/ Ronni Rosenfeld

Individually

 

 

 



 15 

 

 



SCHEDULE 1.1

 

Assets

 



Entity:    Earth Born, Inc (CA)    Earth Born, Inc (DE)  

Irie Living,

Mutual Benefit Corp

 

Genesis Media Works, LLC

DBA Irie Hemp Company

Websites:   bestcbdoilonline.com   bestcbdoilonline.com   iriemedicinals.com  
iriecbd.com     earthbornbotanicals.com   earthbornbotanicals.com  
irieliving.org   santacruzbotanicals.com     terrasway.com   terrasway.com      
iriehemp.com     pranahemp.com   pranahemp.com             nirvanahemp.com  
nirvanahemp.com             iriejournal.co             A/R   $31,833.65 past
due; $26,241,66 not yet due   $61,553.46 past due                          
Brands:   Prana, Nirvana, Terra's Way, EarthBorn   Prana, Nirvana, Terra's Way,
EarthBorn   Irie Medicinals    Irie, Santa Cruz Botanicals                      
Batch Process, Inventory Process, CRM   Trademarks pending:  Irie CBD; Live Life
Irie    Oakland Med/Rec Certification in process    Amazon store      IP and
Know How   IP and Know How   IP and Know How   IP and Know How     Affiliate
Programs/Tracking    Affiliate Programs/Tracking    1:1 Product $134,200 (retail
value)         Good Will and Company Market Share/Reputation    Good Will and
Company Market Share/Reputation    Good Will   Good Will     Formulations
(Recipes)   Formulations (Recipes)   Formulations (Recipes)   Formulations
(Recipes)     Equipment: $ 15,540   Equipment: $12,413             Ingredients:
$36,000                 Inventory: $853,313.90 (retail value)                
Labels:  $7,000                 Packaging Materials: $20,000                 Raw
product:  703g Crumble $3,750; Reakiro Oil $9,177.50; Extract $6,000;
Isolate/Dab Rocks $9,000                 Swag: $6,000                 Dynamic
Processor Licensing Agreemnt                 Contracts with Distributors        
        Contracts wtih Large Stores                 Contracts wtih Wholesalers 
           

 

 

 

 

 



 16 

 

 

SCHEDULE 1.2

 

Excluded Assets

 

 



 

Only excluded asset is the Santa Cruz domain, website(s) and associated
trademarks.

 

 

 

 

 

 

 

 

 



 17 

 

 

SCHEDULE 1.3

 

Assumed Debts, Liabilities and Obligations

 

Promissory Note attached hereto.

 



PROMISSORY NOTE

 

$100,000   March 3, 2018





 

 

FOR VALUE RECEIVED, Earth Born, Inc. with an address 874 Walker Road, Suite C,
Dover Delaware, 19904 (referred to herein as "Debtor" ), hereby irrevocably
promises and agrees to pay to the order of Janice Jessop, a California
individual with an address at 1554 Via Madrina, San Diego, CA, 92111
("Creditor"), or at such other place as set forth herein or as designated in
writing by the Holder (as defined below) hereof, in lawful money of the United
States of America, the principal sum of One Hundred Thousand dollars ($100,000),
together with interest thereon (if any) and other fees in connection therewith,
all in accordance with the terms and conditions set forth below.

 

1.              There is no interest on the unpaid principal balance, Debtor
shall pay $500 by the first of each month following the date hereof to Holder,
and full payment of this Note shall be due on or before March 3, 2020.

 

2.              Creditor may sell, assign, transfer, pledge or hypothecate this
Note and any or all of its rights and remedies hereunder at any time, with or
without notice to Debtor, to any person or entity. Creditor and its successors
and assigns under this Note are sometimes referred to herein as the "Holder."

 

3.              Debtor may prepay any amount due hereunder, in whole or in part,
at any time without penalty or premium for such early payment D ebtor shall also
be entitled to offset against this Note any amount owed by Creditor to Debtor,
including without limitation any losses or expenses actually incurred by Debtor
as a result of a breach by Creditor of any of its obligation s between Debtor
and Creditor.

 

4.              If (a) any payment or delivery required by this Note is not made
when due hereunder, or any obligation or covenant undertaken by Debtor hereunder
is not performed or observed as and when required hereby, (b) Debtor defaults in
the performance of any obligation evidenced by this Note, (c) any representation
or warranty made by Debtor in this Note or any other instrument, agreement or
document delivered by Debtor or any other party for Debtor's benefit in
connection here\\ri.th pr oves to ha ve been materially false or inaccurate when
made, (d) any event of default occurs under anyinstrument securing the
obligations evidenced by this Note, or (e) Debtor files an assignment for the
benefit of creditors or for relief under any provisionsof the Bankruptcy Code,
or suffers an involuntary petition in bankruptcy or receivership to be filed and
not vacated within 30 days, then the Holder may at its sole option consider the
entire unpaid principal balance and accrued but unpaid interest hereunder at
once become due and payable without notice (time being the essence hereof). The
exercise or failure to exercise such remedy shall no t constitute a waiver of
the right to exercise such remedy or preclude the exercise of any other remedy
in the event of any subsequent default, event or circumstance that gives rise to
such right of acceleration.

 

5.              In the event that any payment under this Note is not made at the
time and in the manner required (whether before or after maturity),Debtor agrees
to pay any and all costs and expenses (regardless of the particular nature
thereof and whether incurred before or after the initiation of suit or before or
after judgment) which may be incurred by Holder in connection with the
enforcement of any of its rights under this Note, including, but not limited to,
attorneys' fees and all costs and expenses of collection.

 

6.             Debtor, on behalf of itselfand all sureties, guarantors, and
endorsers hereof, if any, hereby waives presentment for payment, demand, and
notice of dishonor and nonpayment of this Note, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Holder with respect to the payment or other provisions of this Note, and to the
release of any security, or any part thereof, with or without substitution.

 

 

 



 18 

 

 

7.             The failure of Holder in any one or more instances to insist upon
strict performance of any of the terms and provisions of this Note, or to
exercise any option conferred herein shall not be construed as a waiver or
relinquishment, to any extent, of the right to assert or rely upon any such
terms, provisions or options on any future occasion.

 

8.              This Note is delivered in the State of California and shall be
governed by and construed in accordance with the laws of said state, without
giving effect to any conflict of laws provisions. This Note shall bind the
successors and assigns of D ebtor and shall inure to benefit of the successors
and assigns of Creditor.

 

9.              T his Note constitutes the entire understanding and agreement
between the parties with regard to the su bject matter s her eo f and ther eo f,
and supersedes and replaces any prior understanding or agreement, oral or
written, relating to such subject matters.

 

IN WITNESS WHEREOF, Debtor has executed this Note on or as of the day and year
first above written.

 

 

/s/ Karen L. Lane          

Karen L. Lane

Title: COO

 

 





 

 

 

 

 

 

 

 

 



 19 

 

 






SCHEDULE 6.6

 

Sellers’ Transferred Bank Accounts

 

 

 

 

 

 

 

 

 



 20 

 

 

EXHIBIT A

 

Assignment & Bill of Sale

 

See Next Pages

 

 

 

 

 

 

 

 

 



 21 

 

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Earth Born, Inc., a California corporation, (“Assignor”),
does hereby grant, bargain, transfer, sell, assign, convey and deliver to
Leafceuticals, Inc, a Nevada corporation, or its assigns (“Assignee”), free and
clear of any and all liens, encumbrances, charges or claims, all right, title
and interest in and to the Cash and Cash Equivalents, Equipment, Inventory and
Supplies, and Receivables as such terms are defined in the Asset Purchase
Agreement between the parties of even date herewith. Assignor, for itself, its
successors and assigns, hereby covenants and agrees that, at any time and from
time to time forthwith upon the written request of Assignee, at no additional
cost to Assignor, Assignor will do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered, each and all of such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be required by Assignee in order to assign,
transfer, set over, convey, assure and confirm unto and vest in Assignee, its
successors and assigns, title to the assets sold, conveyed, transferred and
delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of the ___ day of ______________, 2018.

 

ASSIGNOR:

 

Earth Born, Inc.

(a California corporation)

 

 

                                                                                

Name:     Karen Lane

Title:       COO

 

 

 

 

 

 

 

 

 



 22 

 

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Earth Born, Inc., a Delaware corporation, (“Assignor”),
does hereby grant, bargain, transfer, sell, assign, convey and deliver to
Leafceuticals, Inc, a Nevada corporation, or its assigns (“Assignee”), free and
clear of any and all liens, encumbrances, charges or claims, all right, title
and interest in and to the Cash and Cash Equivalents, Equipment, Inventory and
Supplies, and Receivables as such terms are defined in the Asset Purchase
Agreement between the parties of even date herewith. Assignor, for itself, its
successors and assigns, hereby covenants and agrees that, at any time and from
time to time forthwith upon the written request of Assignee, at no additional
cost to Assignor, Assignor will do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered, each and all of such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may reasonably be required by Assignee in order to assign,
transfer, set over, convey, assure and confirm unto and vest in Assignee, its
successors and assigns, title to the assets sold, conveyed, transferred and
delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of the ___ day of ______________, 2018.

 

ASSIGNOR:

 

Earth Born, Inc.

(a Delaware corporation)

 

 

                                                                                

Name:     Trevor Hill

Title:       CEO

 

 

 

 

 

 

 

 

 

 

 23 

 

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Irie Living, a California benefit corporation,
(“Assignor”), does hereby grant, bargain, transfer, sell, assign, convey and
deliver to Leafceuticals, Inc, a Nevada corporation, or its assigns
(“Assignee”), free and clear of any and all liens, encumbrances, charges or
claims, all right, title and interest in and to the Cash and Cash Equivalents,
Equipment, Inventory and Supplies, and Receivables as such terms are defined in
the Asset Purchase Agreement between the parties of even date herewith.
Assignor, for itself, its successors and assigns, hereby covenants and agrees
that, at any time and from time to time forthwith upon the written request of
Assignee, at no additional cost to Assignor, Assignor will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, each and all of such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be required by
Assignee in order to assign, transfer, set over, convey, assure and confirm unto
and vest in Assignee, its successors and assigns, title to the assets sold,
conveyed, transferred and delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of the ___ day of ______________, 2018.

 

ASSIGNOR:

 

Irie Living

 

 

                                                                                

Name:     Ricky Potts

Title:       CEO

 

 

 

 

 

 

 

 

 



 24 

 

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Genesis Media Works, LLC, a Utah limited liability company,
(“Assignor”), does hereby grant, bargain, transfer, sell, assign, convey and
deliver to Leafceuticals, Inc, a Nevada corporation, or its assigns
(“Assignee”), free and clear of any and all liens, encumbrances, charges or
claims, all right, title and interest in and to the Cash and Cash Equivalents,
Equipment, Inventory and Supplies, and Receivables as such terms are defined in
the Asset Purchase Agreement between the parties of even date herewith.
Assignor, for itself, its successors and assigns, hereby covenants and agrees
that, at any time and from time to time forthwith upon the written request of
Assignee, at no additional cost to Assignor, Assignor will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, each and all of such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be required by
Assignee in order to assign, transfer, set over, convey, assure and confirm unto
and vest in Assignee, its successors and assigns, title to the assets sold,
conveyed, transferred and delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of the ___ day of ______________, 2018.

 

ASSIGNOR:

 

Genesis Media Works, LLC

 

 

                                                                                

Name:     Trevor Hill

Title:       Managing Member

 

 

 

 

 

 

 

 

 



 25 

 

 

EXHIBIT B

 

Assignment of Intangible Assets

 

Sellers have provided a list of Intangible Assets and they will be attached
here.

 

 

ASSIGNMENT OF INTANGIBLE ASSETS

 

This ASSIGNMENT OF INTANGIBLE ASSETS (the “Assignment”) is made effective as of
the ___ day of _______________, 2018, by and between Earth Born, Inc., a
California corporation (“Assignor”), and Leafceuticals, Inc, a Nevada
corporation (“Assignee”).

 

R E C I T A L S

 

A.    Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of
even date herewith, by and among, in part, Assignor and Assignee, Assignor is
assigning the Assets (as defined in the Purchase Agreement) to Assignee.

 

B.    Included within the Assets being assigned to Assignee, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee all of
its rights, title and interest in and to the intangible assets associated with
the Business of Assignor as further described in the Purchase Agreement,
including the assets described on Schedule 1 to the Purchase Agreement, and the
proprietary rights, phone numbers, trade secrets, domain names, business
records, customer relationships, contracts and goodwill relating to Assignor’s
Business and all of Assignor’s rights in and to the Trade Names (collectively
the “Intangible Assets”).

 

C.    Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee all of the Intangible Assets, and Assignor now desires to
enter into this Assignment in order to transfer such right, title and interest
to Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

1.     Assignor hereby grants, transfers, assigns and conveys to Assignee,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Intangible Assets.

 

2.     Assignor transfers such Intangible Assets to Assignee, its successors and
assigns, to have and to hold to and for its and their own use and benefit
forever. Assignor, for itself and its successors and assigns, hereby covenants
that, from time to time after delivery of this instrument, at Assignee’s request
and without further consideration, at no additional cost to Assignor, Assignor
will execute and deliver, or will cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Assignee
reasonably may require (such as, but not limited to, assisting with the transfer
of any business accounts, such as a telephone account) to more effectively vest
in the Assignee the Intangible Assets and to put Assignee in possession of the
Intangible Assets, and to do all other things and execute and deliver all other
instruments and documents as may be required to effect the same.

 

3.     This Assignment shall be construed in accordance with, and governed by,
the laws of the State of Nevada, without regard to its conflict of laws
doctrine. Assignor consents and submits to the exclusive jurisdiction of the
state courts located in Clark County, State of Nevada, for any disputes or
controversies arising out of this Assignment.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above.

 

ASSIGNOR:

 

Earth Born, Inc.

(a California corporation)

 

 

                                                                                

Name:     Karen Lane

Title:       COO

 

 

 



 26 

 

 

ASSIGNMENT OF INTANGIBLE ASSETS

 

This ASSIGNMENT OF INTANGIBLE ASSETS (the “Assignment”) is made effective as of
the ___ day of _______________, 2018, by and between Earth Born, Inc., a
Delaware corporation (“Assignor”), and Leafceuticals, Inc, a Nevada corporation
(“Assignee”).

 

R E C I T A L S

 

D.    Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of
even date herewith, by and among, in part, Assignor and Assignee, Assignor is
assigning the Assets (as defined in the Purchase Agreement) to Assignee.

 

E.     Included within the Assets being assigned to Assignee, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee all of
its rights, title and interest in and to the intangible assets associated with
the Business of Assignor as further described in the Purchase Agreement,
including the assets described on Schedule 1 to the Purchase Agreement, and the
proprietary rights, phone numbers, trade secrets, domain names, business
records, customer relationships, contracts and goodwill relating to Assignor’s
Business and all of Assignor’s rights in and to the Trade Names (collectively
the “Intangible Assets”).

 

F.     Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee all of the Intangible Assets, and Assignor now desires to
enter into this Assignment in order to transfer such right, title and interest
to Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

4.     Assignor hereby grants, transfers, assigns and conveys to Assignee,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Intangible Assets.

 

5.     Assignor transfers such Intangible Assets to Assignee, its successors and
assigns, to have and to hold to and for its and their own use and benefit
forever. Assignor, for itself and its successors and assigns, hereby covenants
that, from time to time after delivery of this instrument, at Assignee’s request
and without further consideration, at no additional cost to Assignor, Assignor
will execute and deliver, or will cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Assignee
reasonably may require (such as, but not limited to, assisting with the transfer
of any business accounts, such as a telephone account) to more effectively vest
in the Assignee the Intangible Assets and to put Assignee in possession of the
Intangible Assets, and to do all other things and execute and deliver all other
instruments and documents as may be required to effect the same.

 

6.     This Assignment shall be construed in accordance with, and governed by,
the laws of the State of Nevada, without regard to its conflict of laws
doctrine. Assignor consents and submits to the exclusive jurisdiction of the
state courts located in Clark County, State of Nevada, for any disputes or
controversies arising out of this Assignment.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above.

 

ASSIGNOR:

 

Earth Born, Inc.

(a Delaware corporation)

 

 

                                                                                

Name:     Trevor Hill

Title:       CEO

 

 

 



 27 

 

 

ASSIGNMENT OF INTANGIBLE ASSETS

 

This ASSIGNMENT OF INTANGIBLE ASSETS (the “Assignment”) is made effective as of
the ___ day of _______________, 2018, by and between Irie Living, a California
benefit corporation (“Assignor”), and Leafceuticals, Inc, a Nevada corporation
(“Assignee”).

 

R E C I T A L S

 

G.    Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of
even date herewith, by and among, in part, Assignor and Assignee, Assignor is
assigning the Assets (as defined in the Purchase Agreement) to Assignee.

 

H.    Included within the Assets being assigned to Assignee, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee all of
its rights, title and interest in and to the intangible assets associated with
the Business of Assignor as further described in the Purchase Agreement,
including the assets described on Schedule 1 to the Purchase Agreement, and the
proprietary rights, phone numbers, trade secrets, domain names, business
records, customer relationships, contracts and goodwill relating to Assignor’s
Business and all of Assignor’s rights in and to the Trade Names (collectively
the “Intangible Assets”).

 

I.       Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee all of the Intangible Assets, and Assignor now desires to
enter into this Assignment in order to transfer such right, title and interest
to Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

7.     Assignor hereby grants, transfers, assigns and conveys to Assignee,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Intangible Assets.

 

8.     Assignor transfers such Intangible Assets to Assignee, its successors and
assigns, to have and to hold to and for its and their own use and benefit
forever. Assignor, for itself and its successors and assigns, hereby covenants
that, from time to time after delivery of this instrument, at Assignee’s request
and without further consideration, at no additional cost to Assignor, Assignor
will execute and deliver, or will cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Assignee
reasonably may require (such as, but not limited to, assisting with the transfer
of any business accounts, such as a telephone account) to more effectively vest
in the Assignee the Intangible Assets and to put Assignee in possession of the
Intangible Assets, and to do all other things and execute and deliver all other
instruments and documents as may be required to effect the same.

 

9.     This Assignment shall be construed in accordance with, and governed by,
the laws of the State of Nevada, without regard to its conflict of laws
doctrine. Assignor consents and submits to the exclusive jurisdiction of the
state courts located in Clark County, State of Nevada, for any disputes or
controversies arising out of this Assignment.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above.

 

ASSIGNOR:

 

Irie Living

 

 

                                                                                

Name:     Ricky Potts

Title:       CEO

 

 

 



 28 

 

 

ASSIGNMENT OF INTANGIBLE ASSETS

 

This ASSIGNMENT OF INTANGIBLE ASSETS (the “Assignment”) is made effective as of
the ___ day of _______________, 2018, by and between Genesis Media Works, LLC, a
Utah limited liability company (“Assignor”), and Leafceuticals, Inc, a Nevada
corporation (“Assignee”).

 

R E C I T A L S

 

J.      Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of
even date herewith, by and among, in part, Assignor and Assignee, Assignor is
assigning the Assets (as defined in the Purchase Agreement) to Assignee.

 

K.    Included within the Assets being assigned to Assignee, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee all of
its rights, title and interest in and to the intangible assets associated with
the Business of Assignor as further described in the Purchase Agreement,
including the assets described on Schedule 1 to the Purchase Agreement, and the
proprietary rights, phone numbers, trade secrets, domain names, business
records, customer relationships, contracts and goodwill relating to Assignor’s
Business and all of Assignor’s rights in and to the Trade Names (collectively
the “Intangible Assets”).

 

L.     Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee all of the Intangible Assets, and Assignor now desires to
enter into this Assignment in order to transfer such right, title and interest
to Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

10.  Assignor hereby grants, transfers, assigns and conveys to Assignee,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Intangible Assets.

 

11.  Assignor transfers such Intangible Assets to Assignee, its successors and
assigns, to have and to hold to and for its and their own use and benefit
forever. Assignor, for itself and its successors and assigns, hereby covenants
that, from time to time after delivery of this instrument, at Assignee’s request
and without further consideration, at no additional cost to Assignor, Assignor
will execute and deliver, or will cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Assignee
reasonably may require (such as, but not limited to, assisting with the transfer
of any business accounts, such as a telephone account) to more effectively vest
in the Assignee the Intangible Assets and to put Assignee in possession of the
Intangible Assets, and to do all other things and execute and deliver all other
instruments and documents as may be required to effect the same.

12.  This Assignment shall be construed in accordance with, and governed by, the
laws of the State of Nevada, without regard to its conflict of laws doctrine.
Assignor consents and submits to the exclusive jurisdiction of the state courts
located in Clark County, State of Nevada, for any disputes or controversies
arising out of this Assignment.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above.

 

ASSIGNOR:

 

Genesis Media Works, LLC

 

 

                                                                                

Name:     Trevor Hill

Title:       Managing Member

 

 

 



 29 

 

 

EXHIBIT C

 

Escrow Agreement

 

The details are outlined within this Asset Purchase Agreement and the agreement
with the Escrow Agent to hold the stock will be attached here.

 

 

 

 

 

 

 

 

 



 30 

 